

Exhibit 10.2
EQUITY COMMITMENT AGREEMENT
This Equity Commitment Agreement (this "Agreement"), dated as of August 7, 2015,
is entered into between Globalstar, Inc. ("Globalstar") and Thermo Funding
Company LLC ("Thermo").
Recitals:
WHEREAS, Globalstar is party to the Amended and Restated COFACE Facility
Agreement effective 21 August 2013 (as amended, the "COFACE Agreement"),
between, among others, Globalstar, BNP Paribas as the Security Agent ("Paribas")
and the lenders thereunder, pursuant to which Globalstar is indebted to the
lenders in the principal amount of approximately $579,071,000 as of the date
hereof;
WHEREAS, Globalstar desires to enter into a Second Global Amendment and
Restatement Agreement dated 7 August 2015 (the "GARA") among the Company,
certain

subsidiaries of Globalstar, Paribas and the other parties to the COFACE
Agreement;
WHEREAS, pursuant to the GARA, the COFACE Agreement will be amended and restated
in the form attached to the GARA (the "A&R COFACE Agreement");
WHEREAS, Paribas and the lenders are willing to enter into the GARA only if
Lender enters into a Second Thermo Group Undertaking Letter pursuant to which
Thermo shall agree to provide up to $30 million in additional cash equity
investments in the Borrower under the conditions set forth in the GARA; and
WHEREAS, Thermo is only willing to enter into the Equity Commitment and the GARA
if Globalstar and Thermo enter into this Agreement and Thermo receives a fee
from Globalstar as provided in the Second Amended and Restated Loan Agreement of
even date herewith.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, the parties,
intending to be legally bound, hereby agree as follows:
1. Equity Commitments. Subject to the terms and conditions contained in this
Agreement, Thermo hereby agrees to make, or cause to be made, available up to
$30 million in additional cash equity investments in Globalstar (the "Equity
Commitment") pursuant to the terms set forth in the GARA. The parties hereto
agree that the price per share that Thermo shall pay to acquire the shares
pursuant to the Equity Commitment shall be established using the same method as
used to establish the price per share of common stock to be issued by Globalstar
pursuant to the Stock Purchase Agreement dated August , 2015, between Globalstar
and Terrapin Opportunity Fund, L.P. (the "SPA"), and that the issuance of the
shares shall be issued


in compliance with federal and state securities laws in a manner determined by
Globalstar. Any issuances to Thermo pursuant to the Equity Commitment shall be
limited to 19.9% of Globalstar's outstanding voting common stock on the date
hereof unless and until stockholder approval of the SPA and the Equity
Commitment have been obtained in compliance with applicable NYSE MKT rules, and
further provided if the issuance of shares of common stock pursuant to the
Equity Commitment or this Agreement or the exercise or conversion of any
security issued pursuant thereto or hereto would constitute a "Change of
Control," "Default," or "Event of Default" under any agreement applicable to
Globalstar, Globalstar shall issue to Thermo, in lieu of such shares, an equal
number of shares of its non-voting common stock.
120325634 vl    4
2.Successors and Assigns. Neither party may assign this Agreement or its rights
or obligations hereunder without the prior written consent of the other party.
Subject to the preceding, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns.
3.Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that would
be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as: this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof; and the prohibited nature, invalidity or enforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace any prohibited,
invalid or unenforceable provision with a valid provision, the effect of which
comes as close as possible to that of the prohibited, invalid or unenforceable
provision.
4.Entire Agreement. Amendment. This Agreement and the documents referenced
herein contain the entire agreement of the parties hereto and, except as
specifically set forth herein, neither Thermo nor Globalstar makes any other
representation, warranty, covenant or undertaking to the other with respect to
the matters set forth herein. No provision of this Agreement may be amended,
waived, terminated or otherwise modified other than by an instrument in writing
signed by Thermo and Globalstar. Any amendment to this Agreement made in
conformity with the provisions of this Section 4 shall be binding on all
parties. No provision hereof may be waived other than by an instrument in
writing signed by the party granting such waiver.
5.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and the respective successors, legal representatives and
assigns of each.
6.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed one and
the .same instrument.


7. Applicable Law. This Agreement shall be governed by the laws of the State of
120325634 vl    5
Delaware, without regard to the choice of law rules thereof.
[signature page follows]


IN WITNESS WHEREOF, this Agreement has been duly executed by each of the parties
hereto as of the date first above written.
120325634 vl    6
THERMO FUNDING COMPANY LLC
By:/s/ James Monroe III
James Monroe III
Manager
GLOBALSTAR, INC.
By: /s/ L. Barbee Ponder IV
L. Barbee Ponder IV
General Counsel & VP Regulatory Affairs




SECOND AMENDED AND RESTATED LOAN AGREEMENT
Second Amended and Restated Loan Agreement (this “Agreement”) dated as of
7August 2015, between Globalstar, Inc., a Delaware corporation (the "Borrower"),
and Thermo Funding Company LLC, a Colorado limited liability company (the
"Lender").
Recitals:    
1.The Borrower is party to the Amended and Restated COFACE Facility Agreement
effective 21 August 2013 (as amended, the “COFACE Agreement”), between, among
others, the Borrower, BNP Paribas as the Security Agent ("Paribas") and the
lenders thereunder, pursuant to which the Borrower is indebted to the lenders in
the principal amount of approximately $579,071,000 as of the date hereof.
2.    As a condition precedent to any borrowings under the COFACE Agreement, the
Borrower established an account with Paribas under the Accounts Agreement (as
defined in the COFACE Agreement) entitled the Debt Service Reserve Account (the
"DSRA").
3.    Pursuant to a Loan Agreement dated as of 25 June 2009 (the “Original
Agreement”), as amended and restated by the Amended and Restated Loan Agreement
dated as of 31 July 2013 (the “Prior Agreement”), the Borrower is indebted to
the Lender as of the date hereof in the amount of $73.1 million, including
accrued and capitalized interest (the “Loans”) to fund the DSRA and for other
corporate purposes.
4.    The Borrower desires to enter into a Second Global Amendment and
Restatement Agreement dated 7 August 2015 (the “GARA”) among the Borrower, the
Lender, certain subsidiaries of the Borrower, Paribas and the other parties to
the COFACE Agreement.
5.    Pursuant to the GARA, the COFACE Agreement will be amended and restated in
the form attached to the GARA (the “A&R COFACE Agreement”).
6.    Paribas and the lender are willing to enter into the GARA only if Lender
enters into a Second Thermo Group Undertaking Letter pursuant to which Lender
shall agree to provide up to $30 million in additional cash equity investments
in the Borrower under the conditions set forth in the GARA (the “Equity
Commitment”).
7.    Lender is only willing to enter into the Equity Commitment and the GARA if
the Borrower and Lender enter into this Agreement and enter into an Equity
Commitment Agreement setting forth the terms of the Equity Commitment (the
“Commitment Agreement”) and the Lender receives the consideration for the Equity
Commitment from the Borrower as provided in Section 2(b) herein.
8.    In connection with the closing of the transactions contemplated by the
GARA, the Borrower and the Lender desire to amend and restate the Prior
Agreement as set forth herein, pursuant to which the Loans will be evidenced by
an updated note.
The Borrower and the Lender hereby agree as follows:
 
1.    Amendment and Restatement. The Prior Agreement is hereby amended and
restated as set forth herein.


2.    Loans.
a.    Pursuant to the Prior Agreement, the Borrower is currently indebted to the
Lender in the amount of $[] with respect to the Loans.
b.    As consideration for the Lender entering into the Equity Commitment and
Commitment Agreement and being obligated thereby, the principal amount of the
Loans as of the date hereof is increased by $6.0 million. The Loans, with the
principal amount so increased, shall be evidenced by an Amended and Restated
Subordinated Promissory Note in the form of Exhibit A hereto (the “New Note”).
c.    The Lender has no obligation to make any additional loans under this
Agreement.
3.    Interest.
a.    The outstanding principal amount of the Loans shall continue to bear
interest at the rate of 12% per annum, accruing monthly in arrears on the last
day of each month.
b.    Interest accruing on the Loans as provided in Section 3(a) shall not be
payable currently but shall be capitalized and added to the outstanding
principal amount of the Loans.
4.    Payments.
a.    Payment and receipt of any amount of the Loans are subject in all respects
to the terms of the Subordination Deed (as defined below).
b.    The Loans shall become immediately due and payable in full upon:
(i)
any Borrower Change in Control (as defined in the A&R COFACE Agreement) or

(ii)
any acceleration of the maturity of the indebtedness under the A&R COFACE
Agreement,

provided that the Lender will not take any action to recover any sum due in
accordance with this clause 4(a) unless permitted by and in accordance with the
Subordination Deed.
c.    Unless previously paid, the Loans shall be due and payable six months
after all obligations under the A&R COFACE Agreement have been paid in full.
d.    If a Fundamental Change (as defined in the Fourth Supplemental Indenture
by and among the Borrower and U.S. Bank National Association, as Trustee, dated
as of May 20, 2013 (the “Indenture”)) occurs prior to the repayment in full of
the Loans, the Borrower shall pay to the Lender, together with the repayment of
the Loans, additional interest in an amount equal to the applicable Fundamental
Change Make-Whole Amount (as defined in the Indenture).
5.    Subordination. All obligations of the Borrower to the Lender under this
Agreement are subordinated to the Borrower’s obligations under the A&R COFACE
Agreement and are subject to the provisions of the Subordination Deed between
the Borrower, the Lender and BNP Paribas, as Security Agent, dated 5 June 2009,
as amended and restated by a Global Deed of Amendment and Restatement dated 31
July 2013 (the “Subordination Deed”), a copy of which is attached hereto as
Exhibit B. The Subordination Deed is for the benefit of and enforceable by the
lenders under the A&R COFACE Agreement, provided that the Lender may not require
the Borrower to do anything under this Agreement which is inconsistent with the
obligations of the parties to the Subordination Deed or seek any remedies for
the failure of the Borrower to do anything under this Agreement that is
inconsistent with the Borrower’s obligations under the Subordination Deed or the
other Finance Documents (as such term is defined in the A&R COFACE Agreement).
6.    Warrant. As additional consideration for the Lender entering into the
Original Agreement and making the original Loans, on June 25, 2009, the Borrower
issued to the Lender a warrant (the “Warrant”). The Warrant shall remain in full
force and effect in accordance with its terms.
7.    Conversion, et al.
a.    At any time after receipt of stockholder approval of this Agreement, he
Lender may convert all or part of the Loans, including any accrued interest
thereon, into shares of Common Stock (as defined in the Indenture) of the
Borrower upon the terms of Article IX of the Indenture as if the Loans were
Securities (as defined in the Indenture).
b.    Section 2.01(g) of the Indenture shall also apply to the Loans as if the
Loans were Securities.
c.    Notwithstanding the foregoing, Sections 9.06(b) and (c) and Section 9.9 of
the Indenture shall not apply to any conversion of the Loans. Furthermore,
notwithstanding anything herein, and for the avoidance of doubt, nothing in this
Agreement or the Promissory Note, and nothing in the Indenture, shall permit the
Lender to receive, or the Borrower to make, a cash payment on account of all or
part of the Loans (including any accrued interest thereon) or any shares of
Common Stock into which all or part of the Loans (including any accrued interest
thereon) were converted unless such payment is permitted pursuant to the
Subordination Deed.
d.    No amendment to the terms of the Indenture after the date hereof shall be
applicable to the terms of the Indenture as incorporated in this Agreement
without the prior written consent of the Lender.
e.    Any reference in the terms of the Indenture incorporated in this Agreement
to the “Trustee” or the “Conversion Agent” shall be deemed to refer to the
Borrower for the purposes of this Agreement.
f.    If the issuance of shares of Common Stock to the Lender upon the
conversion of the Loans would constitute a “Change of Control,” “Default” or
“Event of Default” under any agreement applicable to the Borrower, the Borrower
shall issue to the Lender, in lieu of such shares, an equal number of shares of
its non-voting common stock.
8.    Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lender, with respect to the transactions contemplated hereby
(collectively, the “Transaction”) as of the date hereof, as follows:
a.    Organization and Authority. The Borrower has all requisite power and
authority to enter into this Agreement and to consummate the Transaction. The
Borrower is duly incorporated and validly existing under the laws of the State
of Delaware. The execution and delivery by the Borrower of this Agreement, the
New Note and the Warrant and the consummation by the Borrower of the Transaction
have been duly authorized. This Agreement, the New Note and the Warrant, when
duly executed and delivered by the Borrower, will constitute a legal, valid, and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms; except as the enforcement hereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors' rights generally and
general equitable principles whether in a proceeding in equity or at law.
b.    Noncontravention. The execution and delivery of this Agreement, the New
Note and the Warrant, the consummation of the Transaction and the fulfillment of
and compliance with the terms and conditions hereof and thereof do not and will,
not with the passing of time or giving of notice (i) result in a violation of
the organizational documents of the Borrower, (ii) violate any law, rule,
regulation, provision of any judicial or administrative order, award, judgment
or decree applicable to the Borrower, or (iii) conflict with, result in a breach
of or right to cancel or constitute a default under any agreement, or instrument
to which the Company is a party, by which the Borrower is bound or to which the
Borrower is subject.
c.    Title. Upon exercise of the Warrant in accordance with its terms, or the
conversion of the Loans in accordance with the terms of this Agreement, the
Lender will obtain good, valid and transferable title to the shares subject to
the Warrant (the “Warrant Shares”) or to the New Note (the “Loan Shares”), as
the case may be, free and clear of all liens, claims and encumbrances
whatsoever, and all of the Warrant Shares and Loan Shares when issued will be
validly authorized, duly issued and outstanding, fully paid and non-assessable.
d.    Shares. The Borrower is issuing the New Note, the Warrant and any Warrant
Shares or Loan Shares pursuant to an exemption from registration under Section
4(2) of the Securities Act of 1933 (the “Securities Act”).
e.    Broker. No officer, director, employee or third party shall be entitled to
receive any brokerage commissions or similar compensation in connection with the
Transaction based on any arrangement or agreement made by or on behalf of the
Borrower.
f.    Acknowledgement. The Borrower acknowledges that the Lender has not made
any representations or warranties to it except to the extent of the
representations and warranties of the Lender in this Agreement.
9.     Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Borrower as follows:
a.    Organization and Authority. The Lender has all requisite power and
authority to enter this Agreement and to consummate the Transactions
contemplated hereby. The Lender is duly organized or formed and validly existing
as a limited liability company and in good standing under the laws of the State
of Colorado. The execution and delivery by the Lender of this Agreement and the
consummation by the Lender of the Transaction have been duly authorized. This
Agreement, when duly executed and delivered by the Lender will constitute a
legal, valid and binding obligation of the Lender in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and general equitable principles
whether in a proceeding in equity or at law.
b.    Noncontravention. The execution and delivery of this Agreement, the
consummation of the Transaction and the fulfillment of and compliance with the
terms and conditions hereof do not and will not with the passing of time or
giving of notice (i) result in a violation of the organizational documents of
the Lender, (ii) violate any law, rule, regulation, provision of any judicial or
administrative order, award, judgment or decree applicable to the Lender or
(iii) conflict with, result in a breach of or right to cancel or constitute a
default under any agreement or instrument to which the Lender is a party, by
which the Lender is bound or to which the Lender is subject.
c.    Securities Act. The Lender is acquiring the New Note, the Warrant, any
Warrant Shares and any Loan Shares for its own account for investment only and
not with any view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act.
 
d.    Lender's Qualifications. The Lender is an "accredited investor” as defined
in Regulation D under the Securities Act of 1933 (the “Securities Act”).


e.    Transfer or Resale. The Lender understands that the New Note, the Warrant
and any Warrant Shares or Loan Shares have not been and are not being registered
under the Securities Act or any state securities laws and may not be offered for
sale, sold, assigned or transferred without registration under the Securities
Act or an exemption therefrom, and that the exemption of the Transaction is
Section 4(2) of the Securities Act. The Lender understands that a legend
restricting transfer except in compliance with the Securities Act will be
reflected on the certificates or records representing the New Note, the Warrant
and any Warrant Shares or Loan Shares.
f.    Broker. No officer, director, employee or third party shall be entitled to
receive any brokerage commissions or similar compensation in connection with the
Transaction contemplated by this Agreement based on any arrangement or agreement
made by or on behalf of the Lender.
g.    Acknowledgements. The Lender acknowledges that the Borrower has not made
any representations or warranties to it except to the extent of the
representations and warranties of the Borrower in this Agreement.
10.    Reporting. Each party is responsible for making and shall make its own
required reports with the Securities and Exchange Commission regarding the
Transaction.    
11.    Survival. The representations and warranties of the Lender and the
Borrower contained in Sections 8 and 9, respectively, and the covenant in
Section 10 shall survive this Agreement.
12.    Successors and Assigns. Neither party may assign this Agreement or its
rights or obligations hereunder without the prior written consent of the other
party. Subject to the preceding, this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns.
13.    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or enforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change; the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or enforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
14.    Entire Agreement; Amendment. This Agreement supersedes the Prior
Agreement, and, except as specifically set forth herein, neither the Lender nor
the Borrower makes any other representation, warranty, covenant or undertaking
to the other with respect to the matters set forth herein. No provision of this
Agreement or the Note shall be deemed to modify, amend or waive any of the terms
of, or rights and obligations arising from, the Subordination Deed. No provision
of this Agreement may be amended, waived, terminated or otherwise modified other
than by an instrument in writing signed by the Lender and the Borrower. Any
amendment to this Agreement made in conformity with the provisions of this
Section 14 shall be binding on all parties. No provision hereof may be waived
other than by an instrument in writing signed by the party granting such waiver.
15.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the respective successors, legal
representatives and assigns of each.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed one
and the .same instrument.
17.    Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware, without regard to the choice of law rules thereof.
[signature page follows]


 


IN WITNESS WHEREOF, this Agreement has been duly executed by each of the parties
hereto as of the date first above written.
 
THERMO FUNDING COMPANY LLC
By:/s/ James Monroe III
James Monroe III
Manager
GLOBALSTAR, INC.
By: /s/ L. Barbee Ponder IV
L. Barbee Ponder IV
General Counsel & VP Regulatory Affairs


Exhibit A
Form of Note
16
THE RIGHTS OF PAYEE UNDER THIS NOTE ARE SUBJECT TO THE TERMS OF
THE SUBORDINATION DEED DATED 22 JUNE 2009 AMONG PAYEE, MAKER, BNP
PARIBAS, AS COFACE AGENT, AND BNP PARIBAS, AS SECURITY AGENT, AS
AMENDED AND RESTATED PURSUANT TO A GLOBAL DEED OF AMENDMENT
AND RESTATEMENT DATED 31 JULY 2013 (THE "SUBORDINATION DEED")

--------------------------------------------------------------------------------

AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE
Dated as of August , 2015
FOR VALUE RECEIVED, Globalstar, Inc., a Delaware corporation ("Maker"), promises
to pay to the order of Thermo Funding Company LLC, a Colorado limited liability
company, or its assigns ("Payee"), in lawful money, the principal sum of $[ ] or
such other amount as it may be obligated to pay pursuant to the terms of the
Agreement (as defined below).
This Amended and Restated Promissory Note (this "Note") has been executed and
delivered pursuant to that certain Second Amended and Restated Loan Agreement
dated as of August , 2015 by and between Payee and Maker, as the same may be
amended, restated, supplemented, and/or renewed from time to time (the
"Agreement"), and is subject to the terms and conditions of the Agreement, which
are, by this reference, incorporated herein and made a part hereof. Capitalized
terms used in this Note without definition shall have the respective meanings
set forth in the Agreement.
1.    PAYMENTS
1.1    PRINCIPAL AND INTEREST
The principal, and all accrued interest thereon, represented by this Note shall
be paid as and when provided in the Agreement. Interest on the principal shall
accrue and be capitalized as provided in the Agreement. Payment and receipt of
any amount with respect to this Note are subject in all respects to the terms of
the Subordination Date.
2.1    MANNER OF PAYMENT
All payments of principal and interest on this Note shall be made at Payee's
principal place of business in Denver, Colorado or at such other place as Payee
shall designate to Maker in writing. If any payment of principal or interest on
this Note is due on a day that is not a Business Day, such payment shall be due
on the next succeeding Business Day, and such extension of time shall be taken
into account in calculating the amount of interest payable under this Note.
"Business Day" means any day other than a Saturday, Sunday, or legal holiday in
the State of Colorado.


3.1 PREPAYMENT
17
Subject to the provisions of the Subordination Deed, without premium or penalty,
and at any time and from time to time, Maker may prepay all or any portion of
the outstanding principal balance due under this Note. Any partial prepayments
on this Note shall be applied first toward accrued but unpaid interest and next
toward principal payments in the inverse order of their maturity.
1.4. SUBORDINATION
All of the rights of Payee under this Note and the Agreement are subject to
subordination as provided in the Agreement and the Subordination Deed.
1.5 CONVERSION
Payee may convert the principal amount of, and any accrued interest under, this
Note into equity securities of Maker as provided in the Agreement.
2.    DEFAULTS
1.2    EVENTS OF DEFAULT
The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default under this Note ("Event of Default"):
1.If Maker fails to pay when due any payment of principal or interest on this
Note and such failure continues for fifteen (15) days after Payee notifies Maker
of such failure in writing.
2.If, pursuant to or within the meaning of the United States Bankruptcy Code or
any other federal or state law relating to insolvency or relief of debtors (a
"Bankruptcy Law"), Maker: (i) commences a voluntary case or proceeding; (ii)
consents to the entry of an order for relief against it in an involuntary case;
(iii) consents to the appointment of a trustee, receiver, assignee, liquidator,
or similar official; (iv) makes an assignment for the benefit of its creditors;
or (v) admits in writing its inability to pay its debts as they become due.
3.If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator, or similar official for
Maker or substantially all of Maker's properties; or (iii) orders the
liquidation of Maker, and in any of the foregoing cases the order or decree is
not dismissed within 60 days.
2.2    NOTICE BY MAKER
Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.


3.2 REMEDIES
18
If an Event of Default occurs under this Note (unless all Events of Default have
been cured or have been waived by Payee), Payee may, at its option: (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest hereon, immediately due and payable ,
and which shall bear interest at the rate of 12% per annum, regardless of any
prior forbearance, and (ii) exercise any and all rights and remedies available
to it under applicable law, including, without limitation, the right to collect
from Maker all sums due under this Note.
Maker shall pay all reasonable costs and expenses incurred by or on behalf of
Payee in connection with Payee's exercise of any or all of its rights and
remedies under this Section 2.3, including, without limitation, reasonable
attorneys' fees.
3.    MISCELLANEOUS
1.3 WAIVER
The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. No failure or delay in
exercising, or single or partial exercise of, any right, power, or privilege by
Payee under this Note will operate as a waiver of such right, power, or
privilege or will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law: (a) no claim or right of Payee
arising out of this Note can be discharged by Payee, in whole or in part, by a
waiver or renunciation of the claim or right unless in a writing signed by
Payee; (b) no waiver that may be given by Payee will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on Maker
will be deemed to be a waiver of any obligation of Maker or of the right of
Payee to take further action without notice or demand as provided in this Note.
Maker hereby waives presentment, demand, protest, and notice of dishonor and
protest.
2.3 SEVERABILITY
If any provision of this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
3.3    GOVERNING LAW
This Note shall be governed by and construed under the laws of the State of
Delaware, without regard to conflicts-of-laws principles that would require the
application of any other law.
4.3    PARTIES IN INTEREST
This Note shall not be assigned or transferred by Payee without the express
prior written consent of Maker. Subject to the preceding sentence, this Note
will be binding in all respects


upon Maker and inure to the benefit of Payee and its successors and assigns.
This Note supercedes and replaces the Subordinated Promissory Note dated as of
July 31, 2013.
19
5.3    SECTION HEADINGS; CONSTRUCTION
The headings of sections in this Note are provided for convenience only and will
not affect its construction or interpretation.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.
20
GLOBALSTAR, INC.
By:    
Name:    
Title:    

--------------------------------------------------------------------------------


